Title: VI. Secretary of State to William Short, 10 August 1790
From: Jefferson, Thomas
To: Short, William



Dear Sir
New York Aug. 10. 1790.

This letter, with the very confidential papers it incloses, will be delivered you by Mr. Barrett with his own hands. If there be no war between Spain and England, they need be known to yourself alone. But if that war be begun, or whenever it shall begin, we wish you to communicate them to the Marquis de la Fayette, on whose assistance we know we can count in matters which interest both our countries. He and you will consider how far the contents of these papers may be communicated to the Count de Montmorin, and his influence be asked with the court of Madrid. France will be called into the war, as an ally, and not on any pretence of the quarrel being in any degree her own. She may reasonably require then that Spain should do every thing which depends on her to lessen the number of her enemies. She cannot doubt that we shall be of that number, if she does not yield our right to the common use of the Missisipi, and the means of using and securing it. You will observe we state in general the necessity, not only of our having a port near the mouth of the river (without which we could make no use of the navigation at all) but of it’s being so well separated from the territories of Spain and her jurisdiction, as not to engender daily disputes and broils between us. It is certain that if Spain were to retain any jurisdiction over our entrepot her officers  would abuse that jurisdiction, and our people would abuse their privileges in it. Both parties must foresee this, and that it will end in war. Hence the necessity of a well defined separation. Nature has decided what shall be the geography of that in the end, whatever it might be in the beginning, by cutting off from the adjacent countries of Florida and Louisiana, and inclosing between two of it’s channels, a long and narrow slip of land, called the island of New Orleans. The idea of ceding this could not be hazarded to Spain, in the first step; it would be too disagreeable at first view: because this island, with it’s town, constitutes at present their principal settlement in that part of their dominions, containing about 10,000 white inhabitants of every age and sex. Reason and events however, may, by little and little, familiarize them to it. That we have a right to some spot as an entrepot for our commerce, may be at once affirmed. The expediency too may be expressed of so locating it as to cut off the source of future quarrels and wars. A disinterested eye, looking on a map, will remark how conveniently this tongue of land is formed for the purpose; the Ibberville and Amit channel offering a good boundary and convenient outlet on the one side for Florida, and the main channel an equally good boundary and outlet on the other side for Louisiana; while the slip of land between is almost entirely morass or sand-bank; the whole of it lower than the water of the river, in it’s highest floods, and only it’s Western margin (which is the highest ground) secured by banks and inhabited. I suppose this idea too much even for the Count de Montmorin at first, and that therefore you will find it prudent to urge, and get him to recommend to the Spanish court only in general terms ‘a port near the mouth of the river, with a circumjacent territory sufficient for it’s support, well defined, and extraterritorial to Spain,’ leaving the idea to future growth.
I inclose you the copy of a paper distributed by the Spanish commandant on the West side of the Missisipi, which may justify us to M. de Montmorin for pushing this matter to an immediate conclusion. It cannot be expected we shall give Spain time, to be used by her for dismembering us.
It is proper to apprise you of a circumstance which may shew the expediency of being in some degree on your guard even in your communications to the court of France. It is believed here that the Count de Moustier, during his residence with us, concieved a project of again engaging France in a colony upon our continent, and that he directed his views to some of the country on the Missisipi,  and obtained and communicated a good deal of matter on the subject to his court. He saw the immediate advantage of selling some yards of French cloths and silks to the inhabitants of N. Orleans. But he did not take into account what it would cost France to nurse and protect a colony there till it should be able to join it’s neighbors, or to stand by itself; and then what it would cost her to get rid of it. I hardly suspect that the court of France could be seduced by so partial a view of the subject as was presented to them; and I suspect it the less since the National assembly has constitutionally excluded conquest from the objects of their government. It may be added too that, the place being ours, their yards of cloth and silk would be as freely sold as if it were theirs.
You will perceive by this letter, and the papers it incloses, what part of the ideas of the Count d’Estain coincide with our views. The answer to him must be a compound of civility and reserve, expressing our thankfulness for his attentions; that we consider them as proofs of the continuance of his friendly dispositions, and that tho’ it might be out of our system to implicate ourselves in trans-Atlantic guarantees, yet other parts of his plans are capable of being improved to the common benefit of the parties. Be so good as to say to him something of this kind, verbally, and so as that the matter may be ended as between him and us.
On the whole, in the event of war, it is left to the judgment of the Marquis de la Fayette and yourself how far you will develope the ideas now communicated to the Count de Montmorin, and how far you will suffer them to be developed to the Spanish court.
I inclose you a pamphlet by Hutchins for your further information on the subject of the Missisipi, and am with sentiments of perfect esteem & attachment Dr. Sir Your most obedient & most humble servt.,

Th: Jefferson

